UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7467


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CLAUDE WENDELL BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:99-cr-00049-F-1, 7:03-cv-00024-F)


Submitted:   January 15, 2015             Decided:   January 21, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Claude Wendell Bellamy, Appellant Pro Se.  John Samuel Bowler,
OFFICE OF THE UNITED STATES ATTORNEY, Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Claude Wendell Bellamy seeks to appeal the district

court’s order construing his motion to dismiss the indictment as

a    second   or    successive       28    U.S.C.        § 2255    (2012)         motion    and

dismissing it for lack of authorization from this court.                                 See 28

U.S.C.    § 2244(b)(3)(A)         (2012).          The    order    is      not    appealable

unless    a   circuit      justice        or   judge      issues      a    certificate       of

appealability.         28 U.S.C. § 2253(c)(1)(B) (2012).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2012).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable      claim      of   the   denial        of     a    constitutional            right.

Slack v. McDaniel, 529 U.S. 473, 484-85 (2000).

              We have independently reviewed the record and conclude

that Bellamy has not made the requisite showing.                              Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense      with    oral   argument         because      the       facts    and    legal

contentions     are     adequately        presented       in    the       materials      before

this court and argument would not aid the decisional process.

                                                                                   DISMISSED




                                               2